1 Reported in 201 N.W. 937.
Plaintiff, 23 years of age, is married, has one child, and at the time of his injury lived at Iowa Falls, in the state of Iowa. He had been in the employ of defendant at that place, as car inspector, for about 15 months. On December 13, 1923, while in the act of adjusting a defective coupling between two cars, the locomotive, without warning, backed up and pushed the cars together in such a manner that plaintiff's hand was injured so as to necessitate amputation above the wrist. Plaintiff was first taken to a hospital in Iowa Falls, and then to a hospital in Chicago where he remained until December 26th, during which time he suffered much pain and agony. On that day his left arm was amputated above the wrist. The wound did not heal properly. On January 5 he was removed to a hospital in Minneapolis where he remained until the latter part of February, when a second amputation was made. During this time several incisions were made in the arm for the purpose of drainage. Thereafter the arm healed up, but his elbow remained stiff. He suffered a great deal of pain.
The only question presented by this appeal is the amount of the verdict. The trial appears to have been fair. The evidence was given to the jury without any apparent disturbing event. We find nothing in the record unusual or tending to create any prejudice in the minds of the jury. The verdict was for $15,000, which is a large amount of money. We discover no reason for interference with the verdict by this court. It was approved by the trial court.
Affirmed.
 *Page 490